Per Curiam,
To reverse this decree we must declare that the learned judge below erred in deciding as he did as to the credibility of the witnesses, and the weight of the testimony. But the act .which authorized a writ of error, and which regulates' our jurisdiction on appeal, does not contemplate a review of the conclusions of the court as to these matters. Exceptions are confined to “any decisions of the court upon any point of evidence or of law.” Act of March 16, 1868, P. L. 46. “ A point of evidence cannot, by any latitude of construction, be considered to mean whether the entire testimony makes out a case or proves the facts. It means, evidently, whether a witness offered is competent, or whether evidence offered is competent or relevant as. tending to prove any fact material to the issue. A point of law is a question of law applicable to the facts as they may be found by the court, which the party may propose in the shape of a written point and require an answer Lower Augusta v. Selinsgrove, 64 Pa. 166. This construction has been uniformly followed in like cases: Wayne Township v. Jersey Shore, 81* Pa. 264; Laporte v. Hillsgrove, 95 Pa. 269; Warsaw v. Knox, 107 Pa. 301; Montoursville v. Fairfield, 112 Pa. 99; Overseers of Taylor v. Shenango, 114 Pa. 394; Cambria v. Madison, 138 Pa. 109; Kittanning v. Madison, 146 Pa. 108. We have carefully examined the depositions and are of opinion that there was competent and sufficient evidence, if believed, to sustain the findings of fact; and this *386is all that is necessary to be said concerning the first six assignments of error.
These findings of fact clearly warranted the conclusion of law, which is the subject of the seventh assignment of error, and the decree entered pursuant thereto. To acquire a settlement by leasing under clause III. sect. 9 of the act of June 13, 1836, P. L. 539, the lease need not be in writing and the rent need not be paid in money; it may be paid in the equivalent of money, labor or other services: Beaver v. Hartley, 11 Pa. 254; Laporte v. Hillsgrove, 95 Pa. 269.
The reasons assigned by the learned judge below amply justify his refusal to strike out the testimony of Isaac Frain as to the receipt for rent and the entries in Hazel’s book, both of which had been destroyed by fire. It is not clear that the testimony as to the declarations of Hazel was not competent upon the principle recognized in Hester v. Commonwealth, 85 Pa. 139; Zell v. Commonwealth, 94 Pa. 258; but as this testimony was not taken into consideration by the court, it is unnecessary to discuss or decide the question.
The assignments of error are overruled, and the proceedings and decree are affirmed.